The offense is the possession of intoxicating liquor for the purpose of sale; punishment fixed at confinement in the penitentiary for one year.
There are bills of exception found in the record, but they were not filed in time to authorize their consideration. The court adjourned on the 7th day of April. The bills were filed on the 5th day of July. Two orders are found extending the time, the first of which was made on April 4th, granting an extension of sixty days after adjournment within which to file the bills of exceptions. This time expired on June 2nd. On May 21st, an extension was ordered for thirty days after the 4th of June, which expired on July 4th. In the absence of some legal excuse for delay, it is imperative that bills of exception be filed within the time prescribed by law, otherwise this court is without authority to consider them. No reason appears in the present record for the failure to prepare and cause the filing of the bills within the time which was granted by the court. Cases in point are Keck v. State, 93 Tex.Crim. Rep., 248 S.W. Rep., 1074; Bargas v. State, 86 Tex.Crim. Rep.; Tompkins v. State, 87 Tex.Crim. Rep.; Nothaf v. State,91 Tex. Crim. 619, 239 S.W. Rep., 215.
The facts are practically the same as were embraced in the appellant's appeal from a conviction of manufacturing intoxicating liquor. The two cases apparently grow out of the same transaction. See Dave Weaver v. State, 96 Tex. Crim. 273. In that case, a reversal was ordered because of the refusal of the court to instruct the jury upon the law of circumstantial evidence. In the present case, dealing with appellant's possession of the whisky of which in the former case he was charged with manufacturing, no question touching the sufficiency of the charge of the court is here for review; nor is there any plea of former jeopardy. The evidence is deemed sufficient to support the conviction. The judgment is affirmed.
Affirmed. *Page 98 
                          ON REHEARING.                         April 9, 1924.